Citation Nr: 1117410	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  07-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

These issues were previously presented to the Board in September 2009.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also remanded by the Board in September 2009 was the issue of entitlement to service connection for a nerve injury to the left lower extremity.  In a January 2011 rating decision, the RO granted the Veteran service connection for a sensory nerve deficit of the lateral distal third of the left lower extremity.  Because he was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  A current left hip disorder did not manifest during active service or within a year thereafter, and is not due to, the result of, or otherwise aggravated by service-connected disabilities.  

2.  A current left foot disorder did not manifest during active service or within a year thereafter, and is not due to, the result of, or otherwise aggravated by service-connected disabilities.  



CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in or aggravated by service, or results from or is aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  A left foot disorder was not incurred in or aggravated by service, or results from or is aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for arthritis of the left foot and hip.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Furthermore, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in August 2005, the amendment is not applicable to the current claim. 

As an initial matter, the Board must consider whether service connection for left hip and/or left foot disorders is warranted on a direct basis.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir.2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  

Service treatment records reflect that the Veteran was treated in February 1966 for residuals of a motor vehicle accident in which he, as a pedestrian, was hit by an automobile.  Injuries included a fracture of the left tibia and fibula and right fibula, low back pain, and a fractured skull.  As a result of his left leg injury, his left leg measures approximately 2 cm shorter than the right.  While he did report pain of the low back following his accident, a left hip disorder was not diagnosed at that time, or at any other time during military service.  

Similarly, a left foot disorder was not diagnosed or treated during service, and arthritis of either the left hip or foot did not manifest to a compensable degree within a year of service separation.  An October 1967 service separation medical examination was negative for any disability of the left hip or foot.  Thus, the Board finds that left hip and left foot disorders were not incurred during service or manifested to a compensable degree within a year of service separation.  

Next, post-service evidence does not reflect left hip or foot symptomatology for many years after service discharge.  Specifically, a December 1967 VA medical examination reflected low back and left leg pain, but no complaints specific to the left hip or foot.  He was noted to be without limitation of motion or muscle spasm of the left hip at that time.  More recently, a March 1991 X-ray of the Veteran's left ankle was within normal limits.  

A December 1992 VA orthopedic examination noted, however, that the Veteran's left foot displayed mild internal torsion, or toe-in, of approximately 20 degrees due to his fractures of the left fibula and tibia.  This resulted in some altering of his gait, according to the VA examiner.  The first recorded diagnosis of arthritis of the left foot and hip dates to 2002.  On VA examination in November 2009, he reported onset of his left foot pain approximately 4-5 years prior, and left hip pain approximately 5-6 years ago.  Therefore, the medical evidence does not reflect continuity of symptomatology since service, and the Veteran himself does not allege as such.  

Rather, the Veteran's primary assertion is that his left foot and hip disorders are the result of his service-connected disabilities.  Service connection has been award the Veteran for a left total knee replacement (formerly traumatic arthritis of the left knee), a right total knee replacement (formerly traumatic arthritis of the right knee resulting from residuals of a right fibula fracture), residuals of a left tibia and fibula fracture with malunion and shortening of the left leg, residuals of a right fibula fracture, and a low back strain, among other unrelated disabilities.  

To address the etiology of the Veteran's arthritis of the left foot and hip, he was afforded a November 2009 VA orthopedic examination.  The claims file was reviewed in conjunction with the examination, and the examiner noted the motor vehicle accident and resulting injuries sustained during service.  The Veteran gave a history of onset of left foot pain approximately 4-5 years ago, and onset of left hip pain approximately 5-6 years ago.  

The Veteran reported pain in the plantar aspect of the ball of the left foot, at the 1st metatarsal joint.  He denied any history of trauma, surgery, or hospitalization involving his left foot.  On physical evaluation, his gait was slightly antalgic, but other findings were within normal limits.  X-rays of the left foot were negative for degenerative changes.  Left foot sesamoiditis was diagnosed.  

Regarding the Veteran's left hip, he was diagnosed with degenerative joint disease of the left hip several years ago, and underwent a total hip replacement at a VA medical center in 2008.  He denied any history of trauma specific to his left hip.  His hip replacement was generally without complications, although he still experienced some pain and limitation of motion of the left hip.  On physical evaluation, he displayed a well-healed surgical scar of the left hip.  Some pain was evident on the extremes of motion, and his gait was slightly antalgic.  The final assessment was of a left total hip replacement.  

After examining the Veteran and reviewing the claims file, the examiner determined the Veteran's left hip and left foot disorders were not incurred during service, as the service treatment records were negative for any diagnosis of or treatment for these disabilities, and they did not manifest until many years after service.  

Additionally, the examiner found no indication within the orthopedic literature suggesting the service-connected disabilities of the knees and legs resulted in or aggravated left hip and left foot disorders.  Therefore, the examiner opined that the Veteran's left foot and hip disorders were unrelated to the in-service motor vehicle accident and the service-connected disabilities.  

The Board finds that this examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.  In light of this evidence, service connection is not warranted on a secondary basis for the Veteran's left hip and left foot disorders.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed left foot and left hip disorders, and active service.  While the Board concedes that he is competent to report symptoms as they come to him through his senses, degenerative joint disease and related orthopedic disabilities, such as sesamoiditis, are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's service connection claims, on both a direct and secondary basis, for left hip and left foot disorders.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  As such, the appeals are denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  This letter, and subsequent letters issued in March 2006, May 2006, and October 2009, informed him of what evidence was required to substantiate the claims on appeal and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient and inpatient treatment records from the VA medical centers at which the Veteran has received care, as well as all private treatment records indicated by the Veteran.  Additionally, he was afforded a VA medical examination in November 2009 to determine the etiology of his claimed disabilities.  Thus, the requirements of the Court's McLendon holding are met.  

Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims, and the Board has not been made aware of any additional medical records or other evidence pertinent to the Veteran's claims which has not yet been obtained.   

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  


ORDER

Service connection for a left hip disorder, to include as secondary to service-connected disabilities, is denied.  

Service connection for a left foot disorder, to include as secondary to service-connected disabilities, is denied.  



_____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


